32 F. Supp. 2d 1360 (1998)
UNITED STATES of America, Plaintiff,
v.
CITY OF SAN DIEGO, STATE OF CALIFORNIA, et al., Defendants,
Sierra Club, Emily Durbin and Bruce Henderson, Intervenors.
No. 88CV1101-B (POR).
United States District Court, S.D. California.
December 21, 1998.
Charles Stephens Crandall, Stephen R. Rubin, Law Offices of Charles Stephens Crandall, San Diego, CA, Richard M. Pearl, Law Offices of Richard H. Pearl, San Francisco, CA, Robert L. Simmons, San Diego, CA, William H. Benjamin, Benjamin & Sotton, San Diego, CA, for Plaintiff/Intervenors.
Casey Gwinn, Leslie Devaney, Ted Bromfield, City Attorney's Office, San Diego CA, James J. Dragna, Cory Wortzel O'Donnell, McCutchen, Doyle, Brown & Enersen, LLP, Los Angeles, CA, for Defendant City of San Diego.
Lois J. Schiffer, Robert D. Brook, Mark Haag, U.S. Dept of Justice, Washington DC, Alan D. Bersin, Tom Stahl, U.S. Attorney's Office, San Diego, CA, for Plaintiff U.S.
*1361 ORDER GRANTING SIERRA CLUB'S MOTION FOR CLARIFICATION AND CORRECTING COURT'S OCTOBER 26, 1998 ORDER
BREWSTER, Senior District Judge.
The Court hereby corrects an error in its October 26, 1998 Order. In that Order, the Court inadvertently included the Interim Fee Award of $56,310.93 in the Final Award of Attorney's Fees of $791,306. The Award of $781,306, originally granted by this Court's June 30, 1998 Order, plus the additional $10,000 in fees granted in the October 26, 1998 Order, are in addition to the Interim Fee Award of $56,310.93. This Court awards Sierra Club an additional fee award of $500 to cover costs of bringing this Motion for Clarification. It is the Court's understanding that it has been given jurisdiction to make this correction. Furthermore, for clarification of the record, the Court notes that due to its own clerical error, the October 26, 1998 Order was published as of September 17, 1998. See United States v. City of San Diego, 18 F. Supp. 2d 1090, 1104 (S.D.Cal.1998).
In sum, the total award of attorney's fees in this case is $848,116.93 which breaks down as follows: (1) the Interim Fee Award of $56,310.93; (2) the June 30, 1998 Award of $781,306; (3) the October 26, 1998 Award of $10,000 for costs related to the Motions for Reconsideration; and (4) an additional $500 awarded by this Order for the costs of bringing this Motion for Clarification. The Court apologizes to all Parties for the inadvertent error.
IT IS SO ORDERED.